           Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 1 of 14




 1                                                 HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 8                                 AT SEATTLE
 9
     UNITED STATES OF AMERICA,             Case No. CR18-0092-RAJ
10
                            Plaintiff,     DEFENDANT ROSS HANSEN’S
11               v.                        RESPONSE TO GOVERNMENT’S
                                           MOTION IN LIMINE TO EXCLUDE
12   BERNARD ROSS HANSEN and               TESTIMONY OF DINO VASQUEZ
     DIANE RENEE ERDMANN,                  OR, IN THE ALTERNATIVE, FIND
13                                         ATTORNEY-CLIENT PRIVILEGE
                            Defendants.    WAIVED AS TO ALL DEFENDANT
14                                         COMMUNICATIONS WITH KARR
                                           TUTTLE CAMPBELL
15

16
                                           NOTED ON MOTION CALENDAR:
17                                         May 7, 2021

18

19

20

21

22

23

24

25
     DEFENDANT ROSS HANSEN’S RESPONSE                                   LAW OFFICES
                                                                    CALFO EAKES LLP
     TO GOVERNMENT’S MOTION IN LIMINE                        1301 SECOND AVENUE, SUITE 2800
                                                             SEATTLE, WASHINGTON 98101-3808
     TO EXCLUDE TESTIMONY OF DINO                           TEL (206) 407-2200 FAX (206) 407-2224
     VASQUEZ
     (Case No. 18-cr-0092-RAJ)
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 2 of 14




 1                                           INTRODUCTION

 2          The evidence that the government seeks to exclude—evidence of Dino Vasquez’s audit of

 3   NWTM’s bullion department—is highly probative of core issues in this case. The government in

 4   this case is alleging that Ross Hansen used the bullion department at his company to “make

 5   misrepresentations to NWTM standard bullion customers about shipping time and the availability

 6   of goods.”    Dkt. 1 at ¶ 13.     And so, two key questions in this case are: (1) were false

 7   misrepresentations in fact being made by the NWTM bullion department? and (2) if so, did Ross

 8   Hansen know about them? The evidence of Mr. Vasquez’s audit goes to the heart of both of those

 9   questions. As this evidence will show, during the time of the alleged fraudulent scheme, Mr. Hansen

10   asked Mr. Vasquez to investigate what representations were being made by his bullion department

11   to customers about shipping times and the availability of goods. Mr. Vasquez conducted an

12   investigation and reported back to Mr. Hansen about what he had observed. Those facts—what Mr.

13   Vasquez observed and reported back to Mr. Hansen—are highly probative of whether

14   misrepresentations were being made and, if so, whether Mr. Hansen was aware of those

15   misrepresentations.

16          Yet the government asks the Court to exclude this evidence. In so doing, the government

17   relies on two false premises.

18          The first is that Mr. Hansen wants to offer legal advice he received from Mr. Vasquez so that

19   he can pursue a pseudo-advice-of-counsel defense. Not so. Mr. Hansen does not intend to offer any

20   advice that Mr. Vasquez gave him. He instead seeks to offer only factual evidence about Mr.

21   Vasquez. Specifically, he seeks to offer (1) the fact that he asked Mr. Vasquez to audit NWTM’s

22   bullion department; (2) the relevant facts that Mr. Vasquez observed during his audit; and (3) the

23   relevant facts that Mr. Vasquez reported back to Mr. Hansen at the close of his audit. This factual

24   evidence is probative of Mr. Hansen’s knowledge of the bullion department’s operations—the

25   alleged epicenter of the fraudulent scheme in this case.
      DEFENDANT ROSS HANSEN’S RESPONSE                                                   LAW OFFICES
                                                                                     CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                        1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                           TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 1
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 3 of 14




 1          The second false premise is that Mr. Hansen is shielding communications about Mr.

 2   Vasquez’s audit behind a claim of privilege. Again, not so. Mr. Hansen has already waived privilege

 3   over any communications between himself and Mr. Vasquez’s law firm that occurred prior to the

 4   completion of the audit. Mr. Hansen has withheld only seven emails between himself and Ron

 5   Friedman, all of which were sent after the audit was complete and do not even mention the audit.

 6          This Court has already ruled that Mr. Hansen can maintain privilege over those seven

 7   withheld emails. In 2019, Mr. Hansen’s prior counsel filed a motion claiming privilege over those

 8   seven emails, and otherwise waiving privilege as to Mr. Hansen’s communications with Mr.

 9   Friedman and any other attorneys at Mr. Vasquez’s law firm. Dkt. 63. This Court reviewed those

10   seven emails at that time and granted the motion—ruling that Mr. Hansen can maintain his privilege

11   over the seven withheld emails at issue in this motion, even as he waives privilege as to Mr.

12   Vasquez’s audit. Dkt. 173 at 26. The government provides no good reasons for revisiting that

13   ruling, and the Court should decline to do so.

14          Without these two false premises, all the government has left are explanations for why, in its

15   view, evidence relating to the Vasquez audit is not persuasive. But those explanations can be

16   explored during cross examination and argued to the jury during closing; they are not a basis for

17   excluding the evidence or waiving privilege over unrelated communications.

18                                    RELEVANT BACKGROUND
19          The government’s representations of the record require a handful of clarifications:

20          First, the government’s motion downplays the relevance of Mr. Vasquez’s audit. The

21   government told this Court in December that a consent decree signed by Mr. Hansen and the

22   Washington Attorney General’s Office “is at the heart of representations made to NWTM’s bullion

23   customers.” Dkt. 205 at 6. The Court agreed, ruling that evidence of the consent decree was

24   inextricably intertwined with the government’s case. See Dkt. 213 at 4. Mr. Vasquez’s audit directly

25   pertains to that consent decree and the related representations made to NWTM’s bullion customers.
      DEFENDANT ROSS HANSEN’S RESPONSE                                                   LAW OFFICES
                                                                                     CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                        1301 SECOND AVENUE, SUITE 2800
                                                                              SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                           TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 2
               Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 4 of 14




 1   In fact, that is precisely what Mr. Vasquez investigated. See Calfo Decl. Ex. A at 3 (describing

 2   evaluation process which included observing the bullion department’s compliance with various

 3   notice requirements under the consent decree). In doing so, he observed and reported back to Mr.

 4   Hansen about his factual observations including: (1) that customers are provided an estimated date

 5   range for product delivery; (2) that the sales representatives were telling customers about their ability

 6   to obtain a refund if a delivery is delayed; and (3) the process for customer service employees to

 7   notify customers about delayed orders. See id.

 8           Second, the government’s motion fails to point out two key facts about the memorandum

 9   that Mr. Vasquez wrote at the end of his audit: (1) the audit memorandum states clearly what the

10   scope of the audit was; and (2) the memorandum describes in detail what investigative steps Mr.

11   Vasquez undertook. See id. 1 The memorandum at no point purports to be a complete response to

12   the issues raised in the Fullington memorandum. See id. Instead, the memorandum explains at the

13   outset the issues that the audit addressed and then describes in detail what work Mr. Vasquez did

14   and what facts he observed. Id.

15           Third, the government’s motion downplays the key fact that Mr. Hansen is not withholding

16   any communications between himself and Ron Friedman (or any other Karr Tuttle attorney) that

17   occurred before or during the Vasquez audit. Dkt. 63 at 7–8. In fact, the government already

18   possesses more than 20 emails between Mr. Hansen and Mr. Friedman. Calfo Decl. ¶ 2. Mr.

19   Hansen’s prior counsel waived privilege over those communications and all other communications

20   between Mr. Hansen and Karr Tuttle that occurred before the completion of the audit. Those

21   communications present the full picture of the interactions between Mr. Hansen and Karr Tuttle’s

22   lawyers relating to the audit. See generally Dkt. 63.

23

24
     1
       The government did not attach the audit memorandum to its motion. Undersigned counsel has attached it as an exhibit
25
     to his declaration. Calfo Decl. Ex. A.
       DEFENDANT ROSS HANSEN’S RESPONSE                                                             LAW OFFICES
                                                                                               CALFO EAKES LLP
       TO GOVERNMENT’S MOTION IN LIMINE                                                 1301 SECOND AVENUE, SUITE 2800
                                                                                        SEATTLE, WASHINGTON 98101-3808
       TO EXCLUDE TESTIMONY OF DINO                                                    TEL (206) 407-2200 FAX (206) 407-2224
       VASQUEZ
       (Case No. 18-cr-0092-RAJ) - 3
              Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 5 of 14




 1          Fourth, the government’s motion assumes—incorrectly—that Mr. Hansen is still claiming

 2   privilege over some communications that relate to Mr. Vasquez’s audit. He is not. The seven

 3   withheld communications between Mr. Hansen and Mr. Friedman are from after the audit, and they

 4   do not mention the audit (or Greg Fullington) at all. See Dkt. 64 (containing all seven withheld

 5   emails, filed ex parte and under seal). And as Mr. Hansen’s prior counsel pointed out when this

 6   issue was before the Court the first time, these seven communications took place after the watershed

 7   moment when Mr. Hansen learned that the government had opened an official investigation. See

 8   Dkt. 63; see also Dkt 64.

 9          Finally—and perhaps most importantly—the government’s motion downplays the fact that

10   the Court has already ruled upon the issues raised in its motion. In 2019, Mr. Hansen’s prior counsel

11   filed a motion with this Court seeking to preserve privilege over the seven withheld communications

12   between Mr. Hansen and Mr. Friedman, while waiving privilege as to all other Karr Tuttle

13   communications. Dkt. 63. At that time, the issue of subject matter waiver was specifically briefed

14   and ruled upon. See Dkt. 63 at 7–8; Dkt. 66 at 7; Dkt. 173 at 25. Specifically, Mr. Hansen’s counsel

15   argued that the withheld communications were not “squarely within the same specific subject matter

16   as the Audit”—in particular because they occurred after Mr. Hansen learned of an official

17   government investigation into his conduct. Dkt. 63 at 8–9. Those withheld emails, counsel argued,

18   could therefore be maintained as privileged even if privilege were waived as to the audit, and even

19   if evidence of the audit were introduced at trial. Id. (“Even if the defense later decides to utilize the

20   Audit at trial, fairness does not require disclosure of these post-Audit communications . . . .”). The

21   Court granted that motion, agreeing that the waiver of privilege over the audit does not require

22   waiver of the seven withheld emails that occurred after Mr. Hansen learned of an official government

23   investigation into his conduct. See Dkt. 173 at 25. The Court explained:

24          While Hansen has waived the privilege to many documents, the communications
            appear to have been made after Hansen was informed about an official investigation.
25          Even if he disclosed some of the communications with Karr Tuttle to others, that
      DEFENDANT ROSS HANSEN’S RESPONSE                                                      LAW OFFICES
                                                                                        CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                           1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                              TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 4
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 6 of 14




            alone does not mean he waived the privilege to every single Karr Tuttle
 1          communication . . . .
 2   Id.
 3                                              ARGUMENT
 4   A.     Because Mr. Hansen is not offering legal advice from Mr. Vasquez, evidence of Mr.
            Vasquez’s audit is not excludable.
 5

 6          The government’s first argument for excluding evidence of Mr. Vasquez’s audit relies upon
 7   the premise that Mr. Hansen is seeking to offer the legal advice he received from Mr. Vasquez.
 8   Because that premise is false, the argument fails.
 9          The government argues that Mr. Hansen, having advised the government that he is not
10   presenting an advice of counsel defense, should not be allowed to introduce evidence that “his state
11   of mind was affected by advice he received from lawyers.” Dkt. 228 at 7 (emphasis added). But
12   Mr. Hansen is not seeking to offer evidence of the advice he received from his lawyers. He seeks to
13   offer only the factual observations of Mr. Vasquez: what Mr. Hansen asked him to investigate, what
14   facts he learned while investigating, and what facts he reported back to Mr. Hansen.
15          Introducing evidence of facts as observed by an attorney does not implicate the advice-of-
16   counsel defense. As the name suggests, the advice-of-counsel defense pertains to legal advice from
17   an attorney. See Ninth Circuit Model Jury Instruction 5.10 (defendant must show he “received the
18   attorney’s advice” and “reasonably followed the attorney’s recommended course of conduct or
19   advice in good faith”); see also United States v. Carr, 740 F.2d 339, 347 (5th Cir. 1984) (advice-of-
20   counsel defense requires “evidence that the attorney advised the defendant as his counsel”). In the
21   case relied on by the government, United States v. Joshua, for example, the defendants offered
22   testimony from an attorney about the “legal advice he gave to them”—specifically his legal advice
23   that they were not breaking the law. 648 F.3d 547, 550, 554 (7th Cir. 2011) (emphasis added). Mr.
24   Hansen intends to offer no such evidence here—he seeks to offer only factual evidence, which does
25   not implicate the advice-of-counsel defense.
      DEFENDANT ROSS HANSEN’S RESPONSE                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                            TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 5
              Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 7 of 14




 1          This factual evidence is highly probative of two of the key issues in this case: (1) whether

 2   NWTM was making “misrepresentations to NWTM standard bullion customers about shipping time

 3   and the availability of goods,” as the government has alleged; and (2) if so, whether Mr. Hansen

 4   knew about it. See Dkt. 1 at ¶ 13. As reflected in his audit memorandum, Mr. Vasquez spent several

 5   days—during the time of the alleged fraud—observing the interactions between NWTM’s

 6   employees and NWTM’s bullion customers. See Calfo Decl. Ex. A at 3. And he then reported back

 7   to Mr. Hansen about his observations of those interactions, reporting to him about the types of

 8   representations that were being made. Id. This puts him in prime position to offer probative

 9   evidence about these key issues.

10          Allowing this evidence would be consistent with the many cases in which auditors or other

11   investigators have been permitted to testify as to their factual observations, but not their specialized

12   opinions, advice, or conclusions. In United States v. Frantz, for example, the Court ruled that

13   auditors could testify to “the factual observations they made during the course of their audit, to the

14   extent these matters are based on their rational perception of information and events, and do not rely

15   on specialized or technical knowledge.” No. CR 02-01267(A)-MMM, 2004 WL 5642909, at *12

16   (C.D. Cal. Apr. 23, 2004). And in Bank of China, New York Branch v. NBM LLC, the Second Circuit

17   explained that the fact that a witness “has specialized knowledge, or . . . carried out the investigation

18   because of that knowledge, does not preclude him from testifying” about his factual findings, so

19   long as that testimony is “not rooted exclusively in his expertise.” 359 F.3d 171, 181 (2d Cir. 2004).

20          Excluding this evidence, on the other hand, would unfairly prejudice Mr. Hansen’s ability to

21   defend himself and set up an untenable double standard. The government has indicated that it plans

22   to call three different NWTM lawyers, and to offer not just their factual observations but also their

23   legal conclusions, such as the conclusion that “NWTM and Ross Hansen are more likely than not

24   engaging in business practices that amount to fraud, misappropriation of customer funds, and Ponzi

25   scheme.” See Dkt. 228 at 2; see also Dkt. 231. And yet the government wants to preclude Mr.
      DEFENDANT ROSS HANSEN’S RESPONSE                                                      LAW OFFICES
                                                                                        CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                           1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                              TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 6
              Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 8 of 14




 1   Hansen from offering even just factual evidence in response. The Court should reject that double

 2   standard, and instead adopt one consistent standard: Mr. Hansen, like the government, should be

 3   able to introduce his lawyers’ factual observations, but not their specialized legal advice or opinions.

 4   That is the only fair ruling, and the only one that the Federal Rules allow.

 5   B.     Because Mr. Hansen is not shielding communications relating to the audit, evidence of
            the audit is not excludable on that basis, either.
 6

 7          The government’s second argument for excluding evidence of Mr. Vasquez’s audit relies

 8   upon the premise that Mr. Hansen is withholding communications he had with Mr. Friedman relating

 9   to the audit. Again, because that premise is false, the argument fails.

10          Mr. Hansen is not withholding any communications between himself and Mr. Friedman (or

11   any other lawyer at Karr Tuttle) that occurred prior to the completion of the audit. In fact, the

12   government’s motion itself quotes from multiple emails between Mr. Hansen and Mr. Friedman,

13   using those emails to argue that Mr. Vasquez’s audit is not persuasive evidence. See, e.g., Dkt. 228

14   at 8 n.2, 11:1–10. Yet, ironically, the government in the same breath insists it cannot make those

15   points without the remaining seven withheld emails, which it has never seen. The Court, however,

16   has seen those seven emails. The Court in 2019 granted Mr. Hansen’s motion to maintain privilege

17   over those seven emails while waiving privilege as to the audit by Mr. Vasquez. Dkt. 173 at 25–26.

18   As the Court saw for itself then—and can see for itself again now, see Dkt. 64—the seven emails

19   are from after the audit ended and do not even mention the audit. In short, there is no unfair use of

20   attorney-client-privilege as a sword-and-shield here. The government already has the full picture of

21   the communications between Mr. Hansen and Karr Tuttle relating to this audit.

22   C.     Arguments about the persuasiveness of the audit evidence are for the jury.

23          Much of the government’s motion is aimed at attacking the persuasive value of the audit, but

24   that is an issue for the jury. Even in the expert context, “shaky but admissible evidence is to be

25   attacked by cross examination, contrary evidence, and attention to the burden of proof, not
      DEFENDANT ROSS HANSEN’S RESPONSE                                                      LAW OFFICES
                                                                                        CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                           1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                              TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 7
                Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 9 of 14




 1   exclusion.” See Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010). That is even more true, here,

 2   in the context of lay evidence. The government has the evidence it would need to test the weight of

 3   the audit at trial. Indeed, throughout its motion, the government does attack the persuasiveness of

 4   the audit, while quoting from the very types of communications that it says Mr. Hansen is

 5   withholding. See, e.g., Dkt. 228 at 8 (quoting an email from Mr. Friedman to argue that the audit

 6   was designed to create the false appearance of a good-faith response); Dkt. 228 at 10–11 (quoting

 7   emails from Mr. Friedman that “make clear that the Vasquez review was part of a coordinated

 8   response”). As that ironic dissonance goes to show, the government already has the evidence it

 9   needs to test the persuasiveness of the audit, and should do so at trial through cross-examination,

10   contrary evidence, and argument.

11   D.        The government’s request to find privilege has been waived over the seven emails is
               precluded by this Court’s prior ruling.
12

13             The government offers no principled basis for revisiting the Court’s ruling upholding Mr.

14   Hansen’s claim of privilege over the seven withheld emails. Nor would doing so be procedurally

15   proper.

16             For one, the request is really nothing but an improperly labeled motion for reconsideration
17   and should be rejected for that reason alone. See CrR 12(b)(13)(B) (“A motion for reconsideration
18   shall be plainly labeled as such. . . . Failure to comply with this subsection may in itself be grounds

19   for denial of the motion.”). Mr. Hansen’s motion in 2019 made clear he was strategically waiving
20   privilege over the audit so he could use it in his defense—including at trial—while maintaining

21   privilege over the seven withheld emails between himself and Mr. Friedman from after the audit.
22   See Dkt. 63 at 9. The issue of subject matter waiver was specifically briefed by both parties at that

23   time, and the Court ruled upon it. See Dkt. 63 at 8–9; Dkt. 66 at 7; Dkt. 173 at 25:8–14. The

24   government now wants a second bite at the apple, but should do so through a motion for
25   reconsideration, not a motion in limine.
      DEFENDANT ROSS HANSEN’S RESPONSE                                                     LAW OFFICES
                                                                                       CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                          1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                             TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 8
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 10 of 14




 1          The government’s request is also untimely. The parties previously agreed—and this Court

 2   ordered—that the deadline for submitting motions relating to attorney-client privilege would be

 3   January 30, 2019. See Dkt. 56-1; Dkt. 62. The government has offered no good cause for bringing

 4   this motion after that deadline.

 5          Even setting these procedural failings aside, the Court should reject the government’s request

 6   because the Court got it right the first time. As Judge Robart has observed, “the Ninth Circuit’s

 7   waiver doctrine is narrow and only covers the precise subject matter of the disclosure for which the

 8   court found privilege to have been waived.” See REC Software USA, Inc. v. Bamboo Sols. Corp.,

 9   No. C11-0554JLR, 2013 WL 364716, at *5 (W.D. Wash. Jan. 30, 2013). In other words, “the scope

10   of the waiver . . . must be narrowly tailored to cover only the precise subject matter of the waived

11   disclosure.” Id. at *3.

12          The seven withheld emails do not pertain to the same subject matter as the waived

13   communications. The waived communications pertain to an audit and how to respond to concerns

14   raised by an in-house lawyer. Dkt. 63 at 8–9. But the withheld emails do not mention the audit or

15   the in-house lawyer. See Dkt. 64. As the Court recognized in its ruling, the seven withheld

16   communications instead pertain to the news that the FBI had opened an investigation into Mr.

17   Hansen’s activities. Dkt. 173 at 25. That is a different subject matter, and fairness certainly does

18   not require a waiver any broader than the one the Court endorsed in its prior ruling.

19          Indeed, the government offers no good reasons for disturbing that prior ruling.                       The

20   government first notes that the prior ruling was “before the government interviewed Vasquez” and

21   before Mr. Hansen put Mr. Vasquez on his witness list, Dkt. 228 at 9, but it fails to explain why

22   either of those developments should alter the Court’s finding that the withheld emails are not within

23   the same subject matter as the waived communications. The government then turns again to the

24   false premise that Mr. Hansen is shielding communications with Mr. Friedman about the audit and

25   how to respond to Mr. Fullington’s memorandum. See Dkt. 228 at 10–11. Again, this is simply not
      DEFENDANT ROSS HANSEN’S RESPONSE                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                            TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 9
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 11 of 14




 1   true. The government already has all the communications between Mr. Hansen and Mr. Friedman

 2   about the audit and how to respond to Mr. Fullington’s memorandum. See Dkt. 63; Dkt. 64.

 3          Finally, the government tries to define the waived “subject matter” as any “communications

 4   [] about [defendants’] criminal liability.” Dkt. 228 at 10. Defining the waiver that broadly would

 5   eviscerate any limits on the subject-matter-waiver doctrine and would completely upend this Court’s

 6   prior ruling. The Court should reject the government’s attempt to do so.

 7   E.     The government should not be permitted to insinuate that Mr. Hansen’s consultation
            with counsel is evidence of guilt.
 8

 9          Lastly, the government asks this Court to allow it to “elicit through cross examination that

10   defendants also had other lawyers about whom they are ‘keeping mum.’” Dkt. 228 at 12. But the

11   Court should not allow the government to insinuate that Mr. Hansen’s consultation with a lawyer—

12   and claim of privilege over those communications—is evidence of his guilt. Allowing that line of

13   questioning would run counter to the bedrock principle that a person’s exercise of their Sixth

14   Amendment right to counsel is not “probative in the least of the guilt or innocence of defendants.”

15   Bruno v. Rushen, 721 F.2d 1193, 1194–95 (9th Cir. 1983). Courts have also flatly rejected the notion

16   that an assertion of privilege can create a negative inference about the substance of a communication.

17   See, e.g., Parker v. Prudential Ins. Co. of Am., 900 F.2d 772, 775 (4th Cir. 1990) (“[A] client

18   asserting the privilege should not face a negative inference about the substance of the information

19   sought.”); see also United States v. Sanchez, 176 F.3d 1214, 1222 (9th Cir. 1999) (“[T]here is general

20   agreement that it is improper to comment adversely on a defendant’s exercise of the marital

21   privilege, or to permit the jury to draw adverse inferences.”).

22          In support of its contrary position, the government cites to just one case, United States v.

23   Blagojevich, which was unique in several ways, and differs from this case in at least two material

24   respects. See 794 F.3d 729 (7th Cir. 2015). First, in Blagojevich, counsel’s advice to the defendant

25   was directly placed in issue.     In Blagojevich, the defendant himself testified and repeatedly
      DEFENDANT ROSS HANSEN’S RESPONSE                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                            TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 10
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 12 of 14




 1   referenced that he had spoken to one of his lawyers about whether he was “crossing a line of some

 2   sort,” strongly implying that he had been assured he was not. Id. at 742. Here, however, Mr. Hansen

 3   does not intend to offer evidence of any advice he solicited from Mr. Vasquez—only facts. Second,

 4   in Blagojevich, the defendant was “keeping mum” about the advice he received from other attorneys

 5   during the same time period as the attorney whose advice he referenced in his testimony. See id.;

 6   see also Gov’t Brief, United States v. Blagojevich, No. 11-3853, Dkt. 100 at 62 (7th Cir.). But here,

 7   the withheld communications that the government wants to reference took place after the audit was

 8   over.

 9           More fundamentally, though, unlike in Blagojevich, the government here already has all the

10   communications about the subject at issue. The government already has all the Karr Tuttle

11   communications leading up to the audit—including more than 20 emails between Mr. Friedman and

12   Mr. Hansen. And the government can certainly—at least from a privilege perspective—cross-

13   examine using those emails. But the withheld communications do not relate to the audit or Mr.

14   Fullington’s memorandum, and allowing the government to suggest to the jury that they do—and

15   that they are somehow probative of Mr. Hansen’s guilt—would be highly misleading and unfairly

16   prejudicial.

17                                             CONCLUSION
18           Just the facts. That is what Mr. Hansen seeks to offer from Mr. Vasquez. Not legal opinions,

19   not advice, just the facts that Mr. Vasquez perceived as a lay witness, facts about some of the most

20   important issues in this case—the operations of the bullion department and what Mr. Hansen knew

21   about them. As far as Mr. Hansen is concerned, the government should be free to do the same—to

22   offer facts, not legal opinions, from the lawyer-witnesses it plans to call, such as Greg Fullington.

23   See Dkt. 231 (Mr. Hansen’s motion to exclude legal opinions from NWTM lawyers).

24           But that is not the government’s position. It asks the Court to enforce an untenable double

25   standard, in which it can introduce legal opinions and conclusions from the lawyer-witnesses it calls,
      DEFENDANT ROSS HANSEN’S RESPONSE                                                    LAW OFFICES
                                                                                      CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                         1301 SECOND AVENUE, SUITE 2800
                                                                               SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                            TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 11
             Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 13 of 14




 1   even if not designating those lawyers as experts, while precluding Mr. Hansen from offering even

 2   just facts from lawyer-witnesses he calls. The Court should reject that double standard, and instead

 3   enforce the standard set by the Federal Rules: Mr. Hansen, like the government, can introduce lay

 4   witnesses’ factual observations, but not their specialized legal advice or opinions. And, under that

 5   standard, the government’s motion must be denied, see Dkt. 228, and Mr. Hansen’s motion on legal

 6   opinions must be granted, see Dkt. 231.

 7          The Court should also reject the government’s request to pry into Mr. Hansen’s privileged

 8   communications with his counsel. This Court has already decided that issue, and it got it right. The

 9   government offers no good reason to revisit that ruling now.

10          Finally, the government should not be permitted to wield Mr. Hansen’s Sixth Amendment

11   right to counsel as a cudgel. The Constitution protects Mr. Hansen’s right to consult with a criminal

12   defense attorney, and courts have consistently rejected the notion that consulting with an attorney

13   can be used as evidence of guilt.

14          In short, Mr. Hansen just asks for a fair trial on the merits. Let fact witnesses offer facts; let

15   the Court instruct on the law; let the jury apply that law to the facts; and let each side respect the

16   rights and privileges of the other. Mr. Hansen asks for nothing more; the Constitution and the

17   Federal Rules require nothing less. The government’s motion should be denied.

18

19

20

21

22

23

24

25
      DEFENDANT ROSS HANSEN’S RESPONSE                                                      LAW OFFICES
                                                                                        CALFO EAKES LLP
      TO GOVERNMENT’S MOTION IN LIMINE                                           1301 SECOND AVENUE, SUITE 2800
                                                                                 SEATTLE, WASHINGTON 98101-3808
      TO EXCLUDE TESTIMONY OF DINO                                              TEL (206) 407-2200 FAX (206) 407-2224
      VASQUEZ
      (Case No. 18-cr-0092-RAJ) - 12
          Case 2:18-cr-00092-RAJ Document 241 Filed 05/03/21 Page 14 of 14




 1        Dated this 3rd day of May, 2021.

 2                                           Respectfully submitted,

 3
                                             CALFO EAKES LLP
 4
                                             By:         s/ Angelo J. Calfo
 5
                                                   Angelo J. Calfo, WSBA #27079
 6                                                 Patty Eakes, WSBA # 18888
                                                   Anna F. Cavnar, WSBA #54413
 7                                                 Henry C. Phillips, WSBA #55152
                                                   1301 Second Avenue, Suite 2800
 8                                                 Seattle, WA 98101
                                                   Telephone: (206) 407-2200
 9                                                 Fax: (206) 407-2224
                                                   angeloc@calfoeakes.com
10                                                 pattye@calfoeakes.com
                                                   annac@calfoeakes.com
11
                                                   henryp@calfoeakes.com
12
                                             Attorneys for Defendant Bernard Ross Hansen
13

14

15

16

17

18

19

20

21

22

23

24

25
     DEFENDANT ROSS HANSEN’S RESPONSE                                               LAW OFFICES
                                                                                CALFO EAKES LLP
     TO GOVERNMENT’S MOTION IN LIMINE                                    1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
     TO EXCLUDE TESTIMONY OF DINO                                       TEL (206) 407-2200 FAX (206) 407-2224
     VASQUEZ
     (Case No. 18-cr-0092-RAJ) - 13
